DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. 
The guide channel in claims 15-17 must be shown or the feature canceled from the claims. Examiner’s note – even when the specification provides antecedence bases for the term “guide channel”, the closest element that can be associated with in the drawings is a “bore” as described in the specification labeled as 18 or 218 as indicated by the applicant. However, the term used in the claim is not used in the specification in combination with a label, directly linking the claimed “guide channel” with any of the drawings.
The interior retention members in claims 8-10 must be shown or the feature canceled from the claims. Examiner’s note – even when the specification provides antecedence bases for the term “interior retention members”, the closest element that can be associated with the claimed “interior retention members” is labeled in the drawings as 216 and described as a “upwardly-facing inner shelves” in the specification as indicated by the applicant. However, the term used in the claim is not used in the specification in combination with a label, directly linking the claimed “interior retention members” with any of the drawings.
The exterior retention members in claims 4-5 must be shown or the feature canceled from the claims. Examiner’s note – even when the specification provides antecedence bases for the term “exterior retention members”. The closest element that can be associated with the claimed “exterior retention members” is labeled in the drawings as 204 or as 214 which it is described as a “plurality of annular flanges” in the specification, as indicated by the applicant. However, the term used in the claim is not used in the specification in combination with a label, directly linking the claimed “exterior retention members” with any of the drawings.
In order for properly claimed without a doubt the subject matter of the present application, it is suggested to maintain the same nomenclature across the different sections of the document (e.g. - specification and claims). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
[AltContent: textbox (Passageway)][AltContent: ]Claims 1, 4, 11 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Calvat et al. (FR 3067588 A1) in view of Gerald (WO 2014081843 A1).
[AltContent: arrow][AltContent: textbox (Threads)][AltContent: textbox (Threads)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Abutment)][AltContent: textbox (Screw)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Channel)][AltContent: arrow][AltContent: textbox (Metallic insert)][AltContent: arrow][AltContent: textbox (Metallic insert)]
    PNG
    media_image1.png
    327
    213
    media_image1.png
    Greyscale
                      
    PNG
    media_image2.png
    324
    235
    media_image2.png
    Greyscale

[AltContent: textbox (Threads)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Metallic insert)][AltContent: textbox (Dental prosthetic)][AltContent: arrow]
    PNG
    media_image3.png
    383
    169
    media_image3.png
    Greyscale
                           
Regarding claim 1, Calvat discloses an apparatus, including:
a dental prosthetic (25) (see annotated Fig. 4B above)
a metallic insert (4) configured to be bonded in an interior of the dental prosthetic (25), the insert (4) defining a passageway, the passageway of the insert being configured to receive a screw (see annotated Figs 3A, 3B & 4B above);
an abutment (10) configured to be removably secured to the insert and defining a channel (11) (see annotated Fig. 3A, 3B & 4B).
However, Calvat does not disclose a plastic cap member configured to be interposed between the insert and the interior of the dental prosthetic and to prevent bonding material from entering the channel of the abutment.
[AltContent: textbox (Cap member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Implant)][AltContent: textbox (Insert)][AltContent: arrow][AltContent: textbox (Abutment)]
    PNG
    media_image4.png
    513
    222
    media_image4.png
    Greyscale


Gerald teaches a dental implant, an insert, an abutment and a cap member (585) interposed between the insert and the interior of the dental prosthetic (see annotated Fig. 51 above), where the cap member (585) “allows quick access to the fixation screw of the cylinder when the appliance is to be removed, thereby eliminating the need for the restorative dentist to drill out a composite or acrylic plug during hygiene or other appliance removal appointments” (see annotated Fig. 51 above and [0206]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the internal coronal portion of the insert of Calvat, with the threaded cap and the internal threads of the passageway of Gerald, in order to avoid any bonding material to enter the passageway and at the same time the channel of the abutment in this way allows quick access to the passageway and channel eliminating the need to drill out a composite or plug material when a removal of the appliance is needed. 
 However, Calvat does not disclose that the cap is plastic. On the other hand, the function of the cap member (585) is to provide a barrier to avoid the composite or acrylic used between the insert and the prosthetic to access the channel of the insert during installation. Therefore, a person skill in the art would see obvious to use a material such as plastic in the cap member to plug the channel, when said plug won’t be exposed to shear forces that a stronger material is required.
Regarding claim 4, Calvat/Gerald discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Calvat does not disclose a cap, and that the cap member includes a plurality of exterior retention members.
Gerald teaches that the cap includes threads on its surface functioning as retention members in combination with the thread on the internal surface of the passageway.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the internal coronal portion of the insert of Calvat, with the threaded cap and the internal threads of the passageway of Gerald, in order to avoid any bonding material to enter the passageway and at the same time the channel of the abutment in this way allows quick access to the passageway and channel eliminating the need to drill out a composite or plug material when a removal of the appliance is needed.
Regarding claim 11, Calvat/Gerald discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Calvat discloses an insert (4) (see Figs 3A-4B). 
However, Calvat does not disclose that the insert includes titanium.
Gerald teaches that the retention insert can be made titanium alloy ([0088, 0107]). 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calvat with Gerald to provide for Calvat’s insert to be made of titanium, which would be an obvious design choice being that titanium is well known to use for dental implant components due to its preferred biocompatibility.
Regarding claim 21, Calvat discloses an apparatus, including:
(a) a dental prosthetic (25) (see annotated Fig. 4B above); 
(b) an insert (4) configured to be bonded in an interior of the dental prosthetic (25) (see Fig. 4B above), the insert (4) defining a passageway, the passageway of the insert being configured to receive a screw (see annotated fig. 3B above); 
(c) an abutment (10) configured to be removably secured to the insert (4) and defining a channel (11) (see annotated Fig. 3B above); 
(d) an implant (60) configured to be removably secured to the abutment (10) (see annotated Fig. 3A, 3B & 4B).
However, Calvat does not disclose a plastic cap member configured to be interposed between the insert and the interior of the dental prosthetic and to prevent bonding material from entering the channel of the abutment.  
Gerald teaches a dental implant, an insert, an abutment and a cap member (585) interposed between the insert and the interior of the dental prosthetic (see annotated Fig. 51 above), where the cap member (585) “allows quick access to the fixation screw of the cylinder when the appliance is to be removed, thereby eliminating the need for the restorative dentist to drill out a composite or acrylic plug during hygiene or other appliance removal appointments” (see annotated Fig. 51 above and [0206]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the internal coronal portion of the insert of Calvat, with the threaded cap and the internal threads of the passageway of Gerald, in order to avoid any bonding material to enter the passageway and at the same time the channel of the abutment in this way allows quick access to the passageway and channel eliminating the need to drill out a composite or plug material when a removal of the appliance is needed. 
 However, Calvat does not disclose that the cap is plastic. On the other hand, the function of the cap member (585) is to provide a barrier to avoid the composite or acrylic used between the insert and the prosthetic to access the channel of the insert during installation. Therefore, a person skill in the art would see obvious to use a material such as plastic in the cap member to plug the channel, when said plug won’t be exposed to shear forces that a stronger material is required.
Regarding claim 22, Calvat/Gerald discloses the claimed invention substantially as claimed, as set forth above for claim 21, and where Calvat discloses that the implant (60) including threads configured to be axially aligned with the channel (11) of the abutment (see annotated Fig. 3B above), the apparatus further including a bolt (40) configured to screw into the threads of the implant (60) to thereby secure the abutment (10) to the implant (60) (annotated Fig. 3B above).  
Regarding claim 23, Calvat/Gerald discloses the claimed invention substantially as claimed, as set forth above for claim 21, and where Calvat discloses a screw, wherein the screw is configured secure the insert to the abutment (see annotated Fig. 3B above).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Calvat et al. (FR 3067588 A1) in view of Gerald (WO 2014081843 A1) as applied to claim 1 above, and further in view of Goodman et al. (US 20120077150 A1).
Regarding claim 14, Calvat/Fischler as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Calvat/Fischler discloses a cap in the shape of a screw.
However, Calvat/Fischler does not disclose that the cap member includes polyether ether ketone.
Goodman et al. teaches a dental abutment system including a screw (40) that can be made of polyether-ether-ketone (PEEK) (see [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the cap of Calvat/Fischler, with the PEEK material of the cap/screw of Goodman, which would be an obvious design choice due to the common knowledge of PEEK having biocompatible properties.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Jr. et al. (US 5482463 A).
[AltContent: ][AltContent: textbox (Cap)][AltContent: textbox (Thread section)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Abutment)][AltContent: textbox (Channel)][AltContent: textbox (Insert)][AltContent: arrow]
    PNG
    media_image5.png
    744
    253
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Thread section)][AltContent: arrow][AltContent: textbox (Abutment)][AltContent: ][AltContent: ][AltContent: textbox (Passageway)][AltContent: textbox (Insert)][AltContent: arrow]
    PNG
    media_image6.png
    472
    643
    media_image6.png
    Greyscale

Regarding claim 24, Wilson Jr. et al. discloses an apparatus, including: 
(a) a dental prosthetic (limitation mentioned that is part of the insert/gold cylinder, but not shown in the reference, see col. 1, lines 47-49); 
(b) an insert (4) configured to be bonded in an interior of the dental prosthetic (see col. 1, lines 47-49 – where the insert is disclosed as the “gold cylinder” in Wilson’s), the insert (4) defining a passageway (see annotated Fig. 1 and 2 above); 
(c) an abutment (2) configured to be removably secured to the insert (4) and defining a channel (see annotated Fig. 2 above - where the screw 8 is insight the channel of the abutment, and where the thread section 5c removably secures the insert with the abutment); 
(d) a cap member (the cap member is the head of the screw 5) configured to be interposed between the insert and the interior of the dental prosthetic; and 
(e) a screw (5c) configured to secure the insert (4) and the cap member to the abutment (2) (see annotated Fig. 2 above – where threads of the screw that is attached to the head of the cap 5a secures the insert to the abutment by engaging the threads to the abutment screw 3).
34. However, Wilson Jr. et al. does not disclose that the cap is plastic. On the other hand, due to the screw (5) is to attach the insert to the abutment screw and the shape of the insert does not creates shear forces by not allowing the insert to move sideways. The screw 5 is not exposed to shear forces neither. Therefore, a person skill in the art would see obvious to use a material such as plastic in the cap member to plug the insert with the abutment, when said plug won’t be exposed to shear forces in which a stronger material is required.
Claims 1-3, 11, 13, 15, 16 and 21- 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al. (WO 2016012581 A1).
[AltContent: textbox (Guide channel)][AltContent: ][AltContent: arrow][AltContent: ][AltContent: textbox (Head)][AltContent: textbox (Hollow shaft)][AltContent: arrow][AltContent: textbox (Cap member)][AltContent: arrow][AltContent: textbox (Passageway)][AltContent: arrow][AltContent: textbox (Insert)]
    PNG
    media_image7.png
    456
    274
    media_image7.png
    Greyscale

[AltContent: textbox (Screw/Bolt)][AltContent: ][AltContent: textbox (Bore)][AltContent: arrow][AltContent: textbox (Cap member)][AltContent: arrow][AltContent: textbox (Spring element)][AltContent: arrow][AltContent: textbox (Channel)][AltContent: arrow][AltContent: textbox (Passageway)][AltContent: arrow][AltContent: textbox (Insert)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Dental prosthetic)]
    PNG
    media_image8.png
    471
    333
    media_image8.png
    Greyscale

Regarding claim 1, Bernhard et al. discloses an apparatus, including: 
(a) a dental prosthetic (510) (see annotated Fig. 9 above); 
(b) a metallic insert (700) configured to be bonded in an interior of the dental prosthetic (510) (see annotated Fig. 9 above and [0129] – “reference now to Figure 9, a bonding agent 518 such as a self-curing or light curing polymeric material, and/or an acrylic”), the insert (700) defining a passageway, the passageway of the insert being configured to receive a screw (see annotated Fig. 9 above); 
(c) an abutment (650) configured to be removably secured to the insert (700) (see annotated Fig. 9 and [0124], where includes a “resilient spring element 708 forming a provisional connection feature designed to positively engage the annular slot 652 of the abutment 650”) and defining a channel (see annotated Fig. 9 above); and
(d) a cap member (722) configured to be interposed between the insert (700) and the interior of the dental prosthetic (510) and to prevent bonding material from entering the channel of the abutment (see Fig. 9 above and [0127] - due to the cap member 722 is at the entrance of the passageway of the insert 700, the cap member is capable of preventing material from entering the channel of the abutment because the opposite end of passageway is the entrance of the channel, and if the passageway is blocked by the cap member, no material will passthrough all the way to the channel).  
However, Bernhard et al. does not disclose that the cap member is made of plastic. On the other hand, Bernhard et al. also discloses that the cap member (722) can be preferable manufactured from a softer material to facilitate cutting or drilling the cap member 722.  Therefore, a person skill in the art would see obvious to choose plastic for the cap to facilitate the cutting or drilling.
Regarding claim 2, Bernard et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Bernhard et al. discloses that the cap member (722) includes: 
a hollow shaft (see annotated Fig. 7A above) configured to fit in the passageway of the insert (700), and 
a head, the shaft extending from the head (see annotated Fig. 7A above), the head being configured to fit between an end of the insert (700) and an inner surface in the interior of the dental prosthetic (510) (see annotated Fig. 7A and 9 above).  
Regarding claim 3, Bernard et al. discloses the claimed invention substantially as claimed, as set forth above for claim 2, and where Bernard et al. discloses a bore at the proximal end of the channel of the abutment and adjacent to the insert.
However, Bernard et al. does not disclose that the shaft has a length configured to pass completely through the passageway and reach a bore of the abutment.  
On the other hand, it would have been an obvious to one of ordinary skill at the time of the claimed invention to modify the length of the shaft of Bernard so as to extend it completely to the bore of the abutment, since changing the dimension of a structure is known in the art and furthermore, a mere scaling up of a prior art capable of being scaled up,  is generally recognized as being within the level of ordinary skill in the art. )In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976))
Regarding claim 11, Bernard et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Bernard et al. discloses the insert comprising titanium (see [0089] – where all of the components can be made of titanium).  
Regarding claim 13, Bernard et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Bernard et al. does not disclose that the cap member includes nylon. On the other hand, Bernhard et al. also discloses that the cap member (722) can be preferable manufactured from a softer material to facilitate cutting or drilling the cap member 722.  Therefore, a person skill in the art would see obvious to choose plastic for the cap to facilitate the cutting or drilling.
Regarding claim 15, Bernard et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Bernhard et al. discloses that the cap member (722) defining a guide channel configured to align with the passageway of the insert (700) when the cap member (722) is interposed between the insert (700) and the interior of the dental prosthetic (510).  
Regarding claim 16, Bernard et al. discloses the claimed invention substantially as claimed, as set forth above for claim 15, and where Bernhard et al. discloses that the cap member (722) defines a hollow shaft configured to fit in the passageway of the insert (700), the hollow shaft defining the guide channel (see annotated Fig. 7A above).  
Regarding claim 21, Bernhard et al. discloses an apparatus, including:
(a) a dental prosthetic (510) (see annotated Fig. 9 above); 
(b) an insert (700) configured to be bonded in an interior of the dental prosthetic (510) (see annotated Fig. 9 above and [0129] – “reference now to Figure 9, a bonding agent 518 such as a self-curing or light curing polymeric material, and/or an acrylic”), the insert (700) defining a passageway, the passageway of the insert (700) being configured to receive a screw (see annotated Fig. 9 above); 
(c) an abutment (650) configured to be removably secured to the insert (see annotated Fig. 9 and [0124], where includes a “resilient spring element 708 forming a provisional connection feature designed to positively engage the annular slot 652 of the abutment 650”) and defining a channel (see annotated Fig. 9 above); 
(d) an implant (600) configured to be removably secured to the abutment (650) (see [0128]); and 
(e) a cap member (722) configured to be interposed between the insert (700) and the interior of the dental prosthetic (510) and to prevent bonding material from entering the channel of the abutment (see Fig. 9 above and [0127] - due to the cap member 722 is at the entrance of the passageway of the insert 700, the cap member is capable of preventing material from entering the channel of the abutment because the opposite end of passageway is the entrance of the channel, and if the passageway is blocked by the cap member, no material will passthrough all the way to the channel).  
However, Bernhard et al. does not disclose that the cap member is made of plastic. On the other hand, Bernhard et al. also discloses that the cap member (722) can be preferable manufactured from a softer material to facilitate cutting or drilling the cap member 722.  Therefore, a person skill in the art would see obvious to choose plastic for the cap to facilitate the cutting or drilling.
Regarding claim 22, Bernard et al. discloses the claimed invention substantially as claimed, as set forth above for claim 21, and where Bernhard et al. discloses that the implant including threads configured to be axially aligned with the channel of the abutment, the apparatus further including a bolt configured to screw into the threads of the implant to thereby secure the abutment to the implant (see annotated Fig. 9 above).  
Regarding claim 23, Bernard et al. discloses the claimed invention substantially as claimed, as set forth above for claim 21, and where Bernhard et al. discloses that the screw is configured secure the insert (700) to the abutment (650).  
Regarding claim 24, Bernhard et al. discloses an apparatus, including: 
(a) a dental prosthetic (510) (see annotated Fig. 9 above); 
(b) an insert (700) configured to be bonded in an interior of the dental prosthetic (510) (see annotated Fig. 9 above and [0129] – “reference now to Figure 9, a bonding agent 518 such as a self-curing or light curing polymeric material, and/or an acrylic”), the insert defining a passageway (see annotated Fig. 9 above); 
(c) an abutment (650) configured to be removably secured to the insert (700) ((see annotated Fig. 9 and [0124], where includes a “resilient spring element 708 forming a provisional connection feature designed to positively engage the annular slot 652 of the abutment 650”) and defining a channel (see annotated Fig. 9 above); 
(d) a cap member (722) configured to be interposed between the insert (700) and the interior of the dental prosthetic (510); and 
(e) a screw configured to secure the insert (700) and the cap (722) to the abutment (650).
However, Bernhard et al. does not disclose that the cap member is made of plastic. On the other hand, Bernhard et al. also discloses that the cap member (722) can be preferable manufactured from a softer material to facilitate cutting or drilling the cap member 722.  Therefore, a person skill in the art would see obvious to choose plastic for the cap to facilitate the cutting or drilling.

Allowable Subject Matter
Claims 5-10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding claim 5, the prior art used in the last Office action and in the present examination does not disclose alone or in combination that the exterior retention members of the cap member includes downwardly-facing outer shelves.
Regarding claim 6, the prior art used in the last Office action and in the present examination does not disclose alone or in combination that the cap member includes a nose portion defining a guide recess.
Regarding claim 8, the prior art used in the last Office action and in the present examination does not disclose alone or in combination that the cap member comprising a plurality of interior retention members.
Regarding claim 17, the prior art used in the last Office action and in the present examination does not disclose alone or in combination that the cap member defines a nose portion configured to fit over an end of the guide channel, the nose portion defining the guide channel.  

Response to Arguments
Applicant’s arguments with respect to claims 1-11, 13-17 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the objection to the drawings, the applicant argues that the elements in question are shown in the drawing. However, for the reasons given in the Drawing section above, the objection is maintained.
For all the reasons given above it is understood that the application is not ready for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/RALPH A LEWIS/Primary Examiner, Art Unit 3772